THE STATE OF SOUTH CAROLINA
                       In The Supreme Court

            In the Matter of Kenneth William Ebener, Respondent.

            Appellate Case No. 2021-000260


                              Opinion No. 28047
                Submitted July 21, 2021 – Filed August 11, 2021


                           PUBLIC REPRIMAND


            Disciplinary Counsel John S. Nichols and Senior
            Assistant Disciplinary Counsel Ericka M. Williams, both
            of Columbia, for the Office of Disciplinary Counsel.

            S. Jahue Moore, Esquire, of West Columbia, for
            Respondent.



PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, Respondent admits misconduct and consents
to the imposition of a confidential admonition or a public reprimand. We accept
the Agreement and issue a public reprimand. The facts, as set forth in the
Agreement, are as follows.

                                       I.

                                   Matter A

Respondent was hired by Superior Closing and Title Services, LLC (Superior
Closing) to serve as the closing attorney for a home purchase by C.W. The
mortgage loan was funded by 1st Choice Mortgage, and the closing took place on
February 3, 2009. Respondent was paid $200 by Superior Closing for the work
associated with the closing. Subsequent to the closing, 1st Choice Mortgage sold
the loan to Wells Fargo Bank. On December 8, 2010, Wells Fargo Bank notified
1st Choice Mortgage that a problem existed with the closing of the loan and made
a demand that 1st Choice Mortgage repurchase the loan, citing a problem with the
title.

It was discovered that the purchase was a straw purchase by C.W., who never
made a payment on the loan. Respondent represents, and ODC does not dispute,
that Respondent was unaware of the straw purchase. The closing statement for the
transaction showed a down payment by C.W. in the amount of $11,598.16. At the
closing, a copy of a $12,000 cashier's check made payable to Superior Closing was
shown to Respondent and 1st Choice Mortgage as the source of the down payment.
The cashier's check was never cashed by the bank or otherwise negotiated and the
funds were not deposited into Superior Closing's account as represented on the
closing statement. 1st Choice Mortgage repaid Wells Fargo Bank over $39,000 to
settle its claim.

Respondent signed a Certification Addendum to the HUD-1 Settlement Statement
in which he certified that everything on the settlement statement was a true and
accurate account of the transaction, when Respondent should have known the
representations regarding the cashier's check were untrue.

Respondent and Superior Closing were named as defendants in a lawsuit filed by
1st Choice Mortgage. Respondent testified at trial and acknowledged he learned
after the closing that the settlement statement falsely represented that Superior
Closing had received the funds. Respondent acknowledges that the settlement
statement is inaccurate as it incorrectly shows the down payment funds as having
been received by Superior Closing. Respondent represents that the settlement
statement was prepared by Superior Closing, and Respondent acknowledges that
he failed to properly supervise the preparation of the settlement statement and the
disbursement of the proceeds. On June 19, 2014, a jury rendered a verdict against
Respondent for $3,000 in actual damages and against Superior Closing for $3,000
in actual damages, with no punitive damages awarded against either Respondent or
Superior Closing. Following post-trial motions, the circuit court entered a
judgment notwithstanding the verdict and revised the judgment for actual damages
to $39,739 against Respondent, Superior Closing, and one other defendant
associated with Superior Closing. No punitive damages award was entered against
any of those three defendants. A satisfaction of that judgment as to Respondent
and Superior Closing was filed on June 19, 2014.
Respondent admits his conduct in this matter violated the following Rules of
Professional Conduct in Rule 407, SCACR: Rule 4.1 (truthfulness in statements to
others); Rule 5.3(c) (lawyer responsible for misconduct of non-lawyer who lawyer
supervises); 8.4(d) (conduct involving dishonesty or misrepresentation); and 8.4(e)
(conduct prejudicial to the administration of justice).

                                      Matter B

Respondent represented a client in a domestic matter, and on March 7, 2014, a
final decree of divorce was filed. The divorce decree provided that Respondent's
client would be responsible for the preparation of a qualified domestic relations
order (QDRO) dividing the client's pension plan between the parties with both
parties being equally responsible for the costs for the preparation of the QDRO.
The order further provided that preparation of the QDRO should begin within
thirty days of the date of the decree. Respondent agreed to assist his client with the
preparation of the QDRO. After various inquiries from opposing counsel
regarding the status of the QDRO, Respondent advised opposing counsel of the
cost for preparation and requested payment from the opposing party. Respondent
received verification that the opposing party had paid their half of the preparation
fee for the QDRO on June 14, 2016. Respondent represents that he began
preparation of the QDRO on July 5, 2016. After sending various drafts for
approval, the final QDRO was filed with the family court on March 1, 2018.

Respondent admits his conduct in this matter violated the following Rules of
Professional Conduct in Rule 407, SCACR: Rule 1.3 (diligence) and Rule 3.4(c)
(knowingly disobeying an obligation under the rules of a tribunal).

                                         II.

Respondent admits his conduct constitutes grounds for discipline under Rule
7(a)(1), Rule 413, SCACR (violation of the Rules of Professional Conduct).
Respondent further consents to the imposition of a confidential admonition or a
public reprimand as set forth in Rule 7(b), RLDE, and agrees to pay the costs
incurred in the investigation and prosecution of this matter by ODC and the
Commission on Lawyer Conduct (Commission). As a condition of discipline,
Respondent agrees to complete the Legal Ethics and Practice Program Ethics
School within nine months of the imposition of any sanction.

                                         III.
We find Respondent's misconduct warrants a public reprimand. Accordingly, we
accept the Agreement and publicly reprimand Respondent. Within thirty days of
the date of this opinion, Respondent shall pay or enter into a reasonable payment
plan with the Commission to pay the costs incurred in the investigation and
prosecution of this matter by ODC and the Commission. Within nine months of
the date of this opinion, Respondent shall complete the Legal Ethics and Practice
Program Ethics School.

PUBLIC REPRIMAND.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.